ACCEPTED
                                                                                                  01-15-00322-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                               4/9/2015 3:11:12 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                            CLERK
                                            01-15-00322-CV
                                    NO. _________
______________________________________________________________________________
                                                             FILED IN
                                                      1st COURT OF APPEALS
                        IN THE FIRST COURT OF APPEALS     HOUSTON, TEXAS
                             AT HOUSTON, TEXAS        4/9/2015 3:11:12 PM
              ______________________________________________
                                                      CHRISTOPHER A. PRINE
                                                              Clerk

                          IN RE ERNESTO CARRILLO AND
                         TEXAS LPG STORAGE COMPANY,
                                   RELATORS
                ____________________________________________
                     From the 245th District Court of Harris County, Texas
                             The Honorable Roy Moore, presiding
                               Trial Court Cause No. 2014-30215
  In the Matter of the Marriage of Evangelina Lopez Guzman Zaragoza and Miguel Zaragoza
  Fuentes and Co-Respondents, Elsa Esther Carrillo Anchondo, Robert Dale Caucom, Ernesto
 Carrillo, Raoul Gisler, Abbingdon Marine, Inc., Cadogan Properties, Inc., Dade Aviation, Inc.,
        Ezar Management, LLC, Ezar Properties, LP, Texas LPG Storage Company, and
                                   Texas Overseas Gas Corp.
              ______________________________________________

  RELATORS ERNESTO CARRILLO’S AND TEXAS LPG STORAGE COMPANY’S
MOTION FOR EMERGENCY STAY OF THE UNDERLYING PROCEEDINGS AND TRIAL
         ______________________________________________

Ricardo L. Ramos                                            Lucy H. Forbes
State Bar No. 24027648                                      State Bar No. 24007321
RICARDO L. RAMOS, PLLC                                      THE FORBES FIRM, PLLC
440 Louisiana, Suite 1450                                   2114 Woodcrest Drive
Houston, Texas 77002                                        Houston, Texas 77018
Telephone: (713) 227-7383                                   Telephone: (832) 620-3030
Facsimile: (713) 227-0104                                   Facsimile: (832) 532-3789
rick@rr-familylaw.com                                       lucy@forbesfirm.com

 ATTORNEYS FOR RELATORS, ERNESTO CARRILLO AND TEXAS LPG STORAGE CO.

                           ** ORAL ARGUMENT REQUESTED **



________________________________________________________________________
                                                                               April 9, 2015
      Relators Ernesto Carrillo and Texas LPG Storage Company ask this Court

for an emergency stay of the underlying proceedings and trial and would show this

Honorable First Court of Appeals as follows:

                                  INTRODUCTION

      Relators are Ernesto Carrillo and Texas LPG Storage Company. Real Party

in Interest is Evangelina Lopez Guzman Zaragoza. Respondent is the Honorable

Roy Moore of the 245th Judicial District Court in Harris County, Texas.

      Relators have filed a Petition for Writ of Mandamus. They now file

contemporaneously with that Petition, this Motion for Emergency Stay of the

Underlying Proceedings and Trial. At present there is no trial setting, but there are

underlying proceedings.

      Relators notified all parties by electronic filing that a motion for emergency

stay has been be filed. See TEX. R. APP. P. 52.10(a). At around 2:06 p.m. today,

counsel Ricardo Ramos for Relators called counsel for Real Parties in Interest,

Jeannie McDowell, who was out of the office, so he left a message with Marissa at

her office, and emailed all other counsel, indicating Relators’ intention to file this

emergency motion to stay.

      This Petition for Writ of Mandamus arises from the 245th District Court’s

denial of Relators’ Plea to the Jurisdiction. The underlying matter is a Petition for

Divorce, filed by Real Party in Interest, Evangelina Lopez Guzman Zaragoza, to


                                          1
dissolve a marriage from 1953 between she and Miguel Zaragoza Fuentes.

       Evangelina filed for divorce in Juárez in 1959, and the Second Civil Court,

in the City of Ciudad Juárez, 1 in the State of Chihuahua, Mexico dissolved her

marriage to Miguel Zaragoza Fuentes in 1959.

       Relators supplied the 245th with the necessary information under Texas

Rule of Evidence 201. The trial court’s duty to take judicial notice was mandatory.

The Mexican Divorce Records establish that there is no marriage, which deprives

the 245th of subject matter jurisdiction over a divorce action. Moreover,

Evangelina’s Texas counsel presented for admission into evidence P-2, which is

the original and translated versions, of the Mexican Divorce Sentence and the

Mexican Divorce Certificate, at the Plea to the Jurisdiction hearing, and had no

objections to Relators’ translations. Yet, the 245th refused to take judicial notice of

the Mexican Divorce Records, which showed they have been divorced since 1959,

and the 245th lacks subject matter jurisdiction to divorce them; thereby abusing its

discretion.

       Evangelina has initiated two proceedings pending in two different countries:

in Juárez, Mexico, she wants the 1959 Mexican divorce annulled, and in the 245th

in Harris County, she claims she is still married, and wants a divorce. She cannot

collaterally attack the Mexican Divorce Records in the 245th.

1
    The city of Ciudad Juárez is commonly referred to as Juárez.

                                               2
      All of her experts who testified at the Plea to the Jurisdiction hearing agreed

that the Juárez courts are the proper forum, and the only court with jurisdiction, for

an annulment of 1959 Mexican divorce, under Mexican law and procedure, where

Evangelina’s annulment proceeding is ongoing.

      The Relators have no legitimate connection to this family matter. Ernesto

Carrillo is Miguel’s employee and Texas LPG Storage is Carrillo’s company.

      Evangelina is forum shopping. Only one of these countries’ courts can have

subject matter jurisdiction over the legitimacy of the 1959 Mexican divorce. And

that court, according to Evangelina’s own experts, is the one in Juárez.

      Relators seek to have this Court stay the underlying proceedings and the trial

so that it may consider their Petition for Writ of Mandamus, whereby they

requested that this Court command the 245th vacate its Order Denying the Plea to

the Jurisdiction, mandate that it sign an Order dismissing the lawsuit and all its

claims so that the court with jurisdiction in Juárez can adjudicate Evangelina’s

claim, and for all other relief to which they are entitled.

                           ARGUMENT AND AUTHORITIES

      This Court may grant temporary relief pending its determination of an

original proceedings. See TEX. R. APP. P. 52.10(b). This emergency stay is

necessary to maintain the status quo of the parties and to preserve this Court’s

jurisdiction to consider the merits of the original proceeding.


                                           3
      The 245th District Court lacks subject matter jurisdiction over this divorce

case because, first, Relators supplied the 245th with the necessary information

under Texas Rule of Evidence 201 for it to take judicial notice of the Mexican

Divorce Records. The trial court’s duty to take judicial notice was mandatory. The

Mexican Divorce Records establish that there is no marriage, which deprives the

245th of subject matter jurisdiction over a divorce action. Moreover, Evangelina’s

Texas counsel presented for admission into evidence P-2, which is the original and

translated versions, of the Mexican Divorce Sentence and the Mexican Divorce

Certificate, at the Plea to the Jurisdiction hearing, and had no objections to

Relators’ translations. (1-RR-34-35, 67, 161, 166-67). Yet, the 245th refused to

take judicial notice of the Mexican Divorce Records, which showed they have been

divorced since 1959, thereby abusing its discretion.

      Second, the matter of the legitimacy of Evangelina’s and Miguel’s 1959

Mexican divorce is pending in a simultaneous proceeding in the City of Juárez, in

the State of Chihuahua, in Mexico, which Evangelina initiated, where she seeks to

annul the divorce under Mexican law. The courts in Juárez, Chihuahua in Mexico,

which dissolved the marriage in 1959, have jurisdiction, not the 245th Judicial

District Court in Harris County.

      Evangelina’s own experts all testified that the Juárez, Chihuahua court is

competent and has jurisdiction to decide her annulment of the 1959 Mexican


                                         4
divorce action, which is pending. And the Mexican lawyer representing her in that

lawsuit testified at the Plea to the Jurisdiction hearing that Evangelina has the

resources and is zealously pursuing her claim to the annul the marriage there.

Finally, that same Mexican lawyer is representing Evangelina in another

proceeding in Juárez, brought by Miguel, to enforce the 1959 Mexican divorce.

      Evangelina initiated the underlying divorce proceeding in the 245th District

Court claiming she is married, when at the same time, she is asking the Mexican

courts to determine whether she really is. She cannot collaterally attack the 1959

Mexican divorce here.

      Evangelina is forum shopping. It’s that simple.

      Both Mexico’s and Texas’ courts cannot have subject matter jurisdiction.

It’s apparent from the witnesses and testimony at the Plea to the Jurisdiction

hearing that only the Juárez court that dissolved the marriage in 1959 has

jurisdiction, and is a competent court, to consider her challenge to the 1959

Mexican divorce.

      Third, and finally, Relators have no legitimate connection to this family

matter between Evangelina and Miguel. Carrillo works for Miguel. Evangelina’s

claims against Relators purport to arise out of or depend upon a matrimonial

fiduciary relationship that has not existed for over fifty years, no claims against

them can survive dismissal.


                                        5
      Accordingly, the Juárez court is already considering Evangelina’s annulment

of divorce and has jurisdiction to do so. The 245th has no subject matter

jurisdiction.

      Thus, Relators respectfully request that this Court stay the underlying

proceedings and trial, and for all other relief to which they might be entitled, while

it considers their Petition for Writ of Mandamus.

                                   CONCLUSION

      Relators Ernesto Carrillo and Texas LPG Storage Company respectfully

request that this Court grant this Motion for Emergency Stay of the Underlying

Proceedings and Trial, in order to preserve the status quo pending this Court’s

determination of the merits of this original proceeding. They seek all other relief to

which they might be entitled.




                                          6
    Respectfully submitted,

    /s/ Ricardo L. Ramos
    ______________________________
    Ricardo L. Ramos
    State Bar No. 24027648
    RICARDO L. RAMOS, PLLC
    440 Louisiana, Suite 1450
    Houston, Texas 77002
    Telephone: (713) 227-7383
    Facsimile: (713) 227-0104
    rick@rr-familylaw.com

    Lucy H. Forbes
    Texas State Bar No. 24007321
    The Forbes Firm, PLLC
    2114 Woodcrest Drive
    Houston, Texas 77018
    Telephone: (832) 620-3030
    Facsimile: (832) 532-3789
    E-mail: lucy@forbesfirm.com

    ATTORNEYS FOR RELATORS, ERNESTO
    CARRILLO AND
    TEXAS LPG STORAGE COMPANY




i
                            CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above Relators Ernesto Carrillo’s
and Texas LPG Storage Company’s Motion for Emergency Stay of the Underlying
Proceedings and Trial has been served electronically through the electronic filing
manager; in the alternative, it has been served by fax, or by email, as permitted
under TEX. R. APP. P. 9.5(b) (1) – (2) and the TEX. R. CIV. P. 21(a)(1) - (2) on this
the day of 9th April, 2015:

 Jeanne Caldwell McDowell                     Mary Olga Lovett
 jcm@houstontrialattorneys.com                lovettm@gtlaw.com
 Rebekah H. Birdwell                          Greenberg Traurig, L.L.P.
 rhb@houstontrialattorneys.com                1000 Louisiana, Suite 1700
 The Law Offices of Jeanne Caldwell           Houston, Texas 77002
 McDowell                                     Fax: (713) 374-3505
 603 Avondale
 Houston, Texas 77006
 Fax: (713) 655-1725


 Lindsey Short                                Kevin D. Jewell
 Adam J. Morris                               Chamberlain, Hrdlicka, White,
 Short Carter Morris, LLP                     Williams & Aughtry
 1177 West Loop South, Suite 700              1200 Smith Street, Suite 1400
 Houston, TX 77027                            Houston, Texas 77002
 Facsimile: 713-759-9650                      Facsimile: 713-658-2553


 The Honorable Roy L. Moore
 Presiding Judge, 245th District Court
 Harris County Civil Courthouse
 201 Caroline, 15th Floor
 Houston, Texas 77002




                                              ___________________________
                                              Lucy Forbes

                                         ii
            CERTIFICATE OF COMPLIANCE - EXPEDITED NOTIFICATION

      Under Texas Rule of Appellate Procedure 52.10(a), I certify that on April 9,
2015, I notified/made a diligent effort to notify by expedited means, all parties to
the original proceeding by the method identified below, that a motion for
emergency stay had been, or would be, filed.

 By telephone call at 2:06 p.m. by             By electronic service
 speaking to Marisa

 Jeanne Caldwell McDowell                      Mary Olga Lovett
 jcm@houstontrialattorneys.com                 lovettm@gtlaw.com
 Rebekah H. Birdwell                           Greenberg Traurig, L.L.P.
 rhb@houstontrialattorneys.com                 1000 Louisiana, Suite 1700
 The Law Offices of Jeanne Caldwell            Houston, Texas 77002
 McDowell                                      Fax: (713) 374-3505
 603 Avondale
 Houston, Texas 77006
 Fax: (713) 655-1725

 By email                                      By email

 Lindsey Short                                 Kevin D. Jewell
 Adam J. Morris                                Chamberlain, Hrdlicka, White,
 Short Carter Morris, LLP                      Williams & Aughtry
 1177 West Loop South, Suite 700               1200 Smith Street, Suite 1400
 Houston, TX 77027                             Houston, Texas 77002
 Facsimile: 713-759-9650                       Facsimile: 713-658-2553

 By electronic filing

 The Honorable Roy L. Moore
 Presiding Judge, 245th District Court
 Harris County Civil Courthouse
 201 Caroline, 15th Floor
 Houston, Texas 77002
                                               /s/ Ricardo L. Ramos
                                               ______________________________
                                               Ricardo L. Ramos

                                         iii
                         CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
by telephone call at 2:06 p.m., I conferred, or made a reasonable attempt to confer,
with counsel for Real Party in Interest, Jeanne Caldwell McDowell, about the
merits of this Motion for Emergency Stay of the Underlying Proceedings and Trial
with the following result:

            □      opposes motion
            □      does not oppose motion
            □      agrees with motion
            □      would not say whether motion is opposed
            X      did not return my message regarding the motion



                                              /s/ Ricardo L. Ramos
                                              ______________________________
                                              Ricardo L. Ramos




                                         iv